Order and judgment (one paper), Supreme Court, New York County (Diane S. Lebedeff, J.), entered August 20, 1992, which denied appellants’ petition to annul, and granted respondent’s cross-petition to enforce the June 28, 1991 order of the New York City Commission on Human Rights finding gender-based discrimination and awarding $28,356, plus interest, as damages, unanimously affirmed, without costs.
Although title VII of the Federal Civil Rights Act of 1964 (42 USC § 2000e [b]) is inapplicable because appellants employed only thirteen employees at all relevant times, the record reveals no error of law on the part of the Commission. The Commission’s finding, supported by substantial evidence, that appellants discriminated against complainant by treating her pregnancy-related disability in a less favorable manner than other disabilities (West Hempstead Union Free School Dist. v State Div. of Human Rights, 116 AD2d 642, 643) is consistent with well-settled law that requires an employer to grant maternity leave to the extent that it grants leaves for other disabilities (Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd., 41 NY2d 84, 91).
Further, the award of $8,356 for lost wages is supported by *224the evidence and the award of $20,000 for mental anguish is not " ' " 'shocking to one’s sense of fairness’ ” ’ ” (Matter of Barton v New York City Commn. on Human Rights, 151 AD2d 258, 259).
We have considered appellants’ other arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Kupferman and Rubin, JJ.